Citation Nr: 1336672	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1989 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the VARO.  VA will notify the Veteran if further action is required.


REMAND

In submitting his Form 9 substantive appeal in May 2010, the Veteran requested a hearing in this matter before a Veterans Law Judge sitting at the RO (otherwise known as a Travel Board hearing).  To date, no hearing has been provided the Veteran and there is no indication in the record that he has withdrawn his hearing request.  In view of the pending hearing request in this matter, the Board must remand the case to ensure that the Veteran is afforded all due process of law. 

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



